

113 S2213 IS: Consumer Financial Protection Commission Act of 2014
U.S. Senate
2014-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2213IN THE SENATE OF THE UNITED STATESApril 3, 2014Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo replace the Director of the Bureau of Consumer
		  Financial Protection with a five-person Commission.1.Short
			 titleThis Act may be cited as
			 the Consumer Financial Protection Commission Act of 2014.2.Establishment of
			 the CommissionSection 1011 of
			 the Consumer Financial Protection Act of 2010 (12 U.S.C. 5491) is
			 amended—(1)by striking
			 subsections (b), (c), and (d);(2)by redesignating
			 subsection (e) as subsection (j); and(3)by inserting
			 after subsection (a) the following new subsections:(b)Establishment
				of the Commission(1)In
				generalThere is established a commission (referred to in this
				title as the Commission) that shall serve as the head of the
				Bureau.(2)Authority to
				prescribe regulationsThe Commission—(A)may prescribe
				such regulations and issue such orders in accordance with this
			 title as the
				Commission may determine to be necessary for carrying out this
			 title and all
				other laws within the jurisdiction of the Commission; and(B)shall exercise
				any authorities granted under this title and all other laws within
			 the
				jurisdiction of the Commission.(c)Composition of
				the Commission(1)In
				generalThe Commission shall be composed of 5 members who shall
				be appointed by the President, by and with the advice and consent
			 of the
				Senate, from among individuals who—(A)are citizens of
				the United States; and(B)have strong
				competencies and experiences related to consumer financial
			 protection.(2)StaggeringThe
				members of the Commission shall serve staggered terms, which
			 initially shall be
				established by the President for terms of 1, 2, 3, 4, and 5 years,
				respectively.(3)Terms(A)In
				generalExcept as provided in paragraph (2), each member of the
				Commission, including the Chair, shall serve for a term of 5 years.(B)Removal for
				causeThe President may remove any member of the Commission only
				for inefficiency, neglect of duty, or malfeasance in office.(C)VacanciesAny
				member of the Commission appointed to fill a vacancy occurring
			 before the
				expiration of the term to which the predecessor of that member was
			 appointed
				(including the Chair) shall be appointed only for the remainder of
			 the
				term.(D)Continuation of
				serviceEach member of the Commission may continue to serve after
				the expiration of the term of office to which that member was
			 appointed until a
				successor has been appointed by the President and confirmed by the
			 Senate,
				except that a member may not continue to serve for more than 1 year
			 after the
				date on which the term of that member would otherwise expire.(E)Other
				employment prohibitedNo member of the Commission shall engage in
				any other business, vocation, or employment during the term of
			 service of that
				member on the Commission.(d)AffiliationWith
				respect to members appointed pursuant to subsection (c), not more
			 than 3 shall
				be members of any one political party.(e)Chair of the
				Commission(1)AppointmentThe
				Chair of the Commission shall be appointed by the President from
			 among the
				members of the Commission.(2)AuthorityThe
				Chair shall be the principal executive officer of the Bureau, and
			 shall
				exercise all of the executive and administrative functions of the
			 Bureau,
				including with respect to—(A)the appointment
				and supervision of personnel employed under the Bureau (other than
			 personnel
				employed regularly and full time in the immediate offices of
			 members of the
				Commission other than the Chair);(B)the distribution
				of business among personnel appointed and supervised by the Chair
			 and among
				administrative units of the Bureau; and(C)the use and
				expenditure of funds.(3)LimitationIn
				carrying out any of the functions of the Chair under the provisions
			 of this
				subsection, the Chair shall be governed by general policies of the
			 Commission
				and by such regulatory decisions, findings, and determinations as
			 the
				Commission may by law be authorized to make.(4)Requests or
				estimates related to appropriationsRequests or estimates for
				regular, supplemental, or deficiency appropriations on behalf of
			 the Commission
				may not be submitted by the Chair without the prior approval of the
				Commission.(f)No impairment
				by reason of vacanciesNo vacancy in the membership of the
				Commission shall impair the right of the remaining members of the
			 Commission to
				exercise all the powers of the Commission. Three members of the
			 Commission
				shall constitute a quorum for the transaction of business, except
			 that if there
				are only 3 members serving on the Commission because of vacancies
			 in the
				membership of the Commission, 2 members of the Commission shall
			 constitute a
				quorum for the transaction of business. If there are only 2 members
			 serving on
				the Commission because of vacancies in the membership of the
			 Commission, 2
				members shall constitute a quorum for the 6-month period beginning
			 on the date
				of the vacancy which caused the number of Commission members to
			 decline to
				2.(g)SealThe
				Commission shall have an official seal.(h)Compensation(1)ChairThe
				Chair shall receive compensation at the rate prescribed for level
			 II of the
				Executive Schedule under section 5313 of title 5, United States
			 Code.(2)Other members
				of the CommissionThe 4 members of the Commission other than the
				Chair shall each receive compensation at the rate prescribed for
			 level III of
				the Executive Schedule under section 5314 of title 5, United States
				Code.(i)Initial quorum
				establishedDuring any time period prior to the date of
				confirmation of at least 2 members of the Commission, 1 member of
			 the
				Commission shall constitute a quorum for the transaction of
			 business. Following
				the confirmation of at least 2 additional commissioners, the quorum
				requirements of subsection (f) shall
				apply..3.Conforming
			 amendments(a)Consumer
			 Financial Protection Act of 2010(1)In
			 generalExcept as provided under paragraph (2), the Consumer
			 Financial Protection Act of 2010 (12 U.S.C. 5481 et seq.) is amended—(A)by striking
			 Director of the each place that term appears, other than where
			 that term is used to refer to a Director other than the Director of the
			 Bureau
			 of Consumer Financial Protection;(B)by striking
			 Director each place that term appears, other than where that
			 term is used to refer to a Director other than the Director of the Bureau
			 of
			 Consumer Financial Protection, and inserting Bureau; and(C)in section 1002,
			 by striking paragraph (10) and inserting the following:(10)[Reserved]..(2)ExceptionsThe
			 Consumer Financial Protection Act of 2010 (12 U.S.C. 5481 et seq.) is
			 amended—(A)in section
			 1012(c)(4), by striking Director each place that term appears
			 and inserting Commission of the Bureau;(B)in section
			 1013(c)(3)—(i)by
			 striking Assistant Director of the Bureau for and inserting
			 Head of the Office of; and(ii)in
			 subparagraph (B), by striking Assistant Director and inserting
			 Head of the Office;(C)in section
			 1013(g)(2)—(i)in
			 the paragraph heading, by striking Assistant director and inserting
			 Head of the
			 Office; and(ii)by
			 striking an assistant director and inserting a Head of
			 the Office of Financial Protection for Older Americans;(D)in section
			 1016(a), by striking Director of the Bureau and inserting
			 Chair of the Commission;(E)in section
			 1017(c)(1), by striking the Director the second place that term
			 appears, and inserting the Commission of the Bureau;(F)in section
			 1027(l)(1), by striking Director and the; and(G)in section
			 1066(a), by striking Director of the Bureau is and inserting
			 first member of the Commission is.(b)Dodd-Frank Wall
			 Street Reform and Consumer Protection ActThe Dodd-Frank Wall
			 Street Reform and Consumer Protection Act (Public Law 111–203) is
			 amended—(1)in section
			 111(b)(1)(D), by striking Director and inserting Chair of
			 the Commission; and(2)in section 1447,
			 by striking Director of the Bureau each place that term appears
			 and inserting Bureau.(c)Electronic Fund
			 Transfer ActSection
			 921(a)(4)(C) of the Electronic Fund Transfer Act (15 U.S.C.
			 1693o–2(a)(4)(C))
			 is amended by striking Director of the Bureau of Consumer Financial
			 Protection and inserting Bureau of Consumer Financial
			 Protection.(d)Expedited Funds
			 Availability ActThe
			 Expedited Funds Availability Act (12 U.S.C. 4001 et seq.) is amended by
			 striking Director of the Bureau each place that term appears and
			 inserting Bureau.(e)Federal Deposit
			 Insurance ActSection 2 of
			 the Federal Deposit Insurance Act (12 U.S.C. 1812) is amended by striking
			 Director of the Consumer Financial Protection Bureau each place
			 that term appears and inserting Chair of the Commission of the Bureau of
			 Consumer Financial Protection.(f)Federal
			 Financial Institutions Examination Council Act of 1978Section 1004(a)(4) of the Federal Financial
			 Institutions Examination Council Act of 1978 (12 U.S.C. 3303(a)(4)) is
			 amended
			 by striking Director of the Consumer Financial Protection Bureau
			 and inserting Chair of the Commission of the Bureau of Consumer
			 Financial Protection.(g)Financial
			 Literacy and Education Improvement ActSection 513 of the Financial Literacy and
			 Education Improvement Act (20 U.S.C. 9702) is amended by striking
			 Director each place that term appears and inserting Chair
			 of the Commission.(h)Home Mortgage
			 Disclosure Act of 1975Section 307 of the Home Mortgage Disclosure
			 Act of 1975 (12 U.S.C. 2806) is amended by striking Director of the
			 Bureau of Consumer Financial Protection each place that term appears
			 and inserting Bureau of Consumer Financial Protection.(i)Interstate Land
			 Sales Full Disclosure ActThe
			 Interstate Land Sales Full Disclosure Act (15 U.S.C. 1701 et seq.) is
			 amended—(1)in section 1402,
			 by striking paragraph (1) and inserting the following:(1)Chair means the Chair of the
				Commission of the Bureau of Consumer Financial
				Protection;;
				and(2)in section
			 1416(a), by striking Director of the Bureau of Consumer Financial
			 Protection and inserting Chair.(j)Real Estate
			 Settlement Procedures Act of 1974Section 5 of the Real Estate Settlement
			 Procedures Act of 1974 (12 U.S.C. 2604) is amended—(1)by striking
			 The Director of the Bureau of Consumer Financial Protection (hereafter
			 in this section referred to as the Director) and
			 inserting The Bureau of Consumer Financial Protection;
			 and(2)by striking
			 Director each place that term appears and inserting
			 Bureau.(k)S.A.F.E.
			 Mortgage Licensing Act of 2008The S.A.F.E. Mortgage Licensing Act of 2008
			 (12 U.S.C. 5101 et seq.) is amended—(1)by striking
			 Director each place that term appears, other than where such
			 term is used in the context of the Director of the Office of Thrift
			 Supervision, and inserting Bureau; and(2)in section 1503,
			 by striking paragraph (10) and inserting the following:(10)[Reserved]..(l)Title 44, United
			 States CodeSection 3513(c)
			 of title 44, United States Code, is amended by striking Director of the
			 Bureau and inserting Bureau.4.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall be effective as of July 16, 2018.